LEAD MANAGERS: JPMORGAN(STR), Barclays CO-MANAGERS: BAML, CA, RBC, SG Cl $AMT(MM) M/F WAL E.FIN Pricing % COUPON $ A1 P-1/F1+ 12/12 IL-20 A2 Aaa/AAA 10/13 EDSF+10 A3 Aaa/AAA 06/14 EDSF+22 A4 Aaa/AAA 08/14 IS+ 35 EXPECTED PRICING:Pxd EXPECTED SETTLE:04/26/12 PRICING SPEED:100% Prepay ERISA ELIGIBLE:YES OFFERING TYPE:SEC Registered BBG TICKER:BMWLT 12-1 BILL & DELIVER:J.P.MORGAN CUSIPS: A1 05575B AA7 A2 05575B AB5 A3 05575B AC3 A4 05575B AD1 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer, the issuing trust and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling (866) 669-7629 or by emailing the ABS Syndicate Desk at abs_synd@jpmorgan.com.Any disclaimer below is not applicable and should be disregarded.
